 
 
 
 
JUHL WIND, INC.


2008 INCENTIVE COMPENSATION PLAN
 
 
 
 

--------------------------------------------------------------------------------


 
JUHL WIND, INC.
2008 INCENTIVE COMPENSATION PLAN


1. PURPOSE AND ELIGIBILITY. The purpose of this 2008 Incentive Compensation Plan
(the "Plan") of Juhl Wind, Inc., a Delaware corporation (the "Company") is to
provide stock options, stock issuances and other equity interests in the Company
(each, an "Award") to (a) Employees, officers, Directors, consultants,
independent contractors, and advisors of the Company or any Parent or Subsidiary
thereof, and (b) any other Person who is determined by the Committee of the
Board of Directors of the Company (the "Board") to have made (or is expected to
make) contributions to the Company or any Parent or Subsidiary thereof. Any
person to whom an Award has been granted under the Plan is called a
"Participant." Additional definitions are contained in Section 2 and certain
other Sections of the Plan.


2. CERTAIN DEFINITIONS.



 
a.
"AFFILIATE" shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.

 



 
b.
"BASE SALARY" shall mean a Participant's "Base Salary" as such term is defined
in the Employment Agreement.




 
c.
"BUSINESS ENTITY" shall mean (i) the Company or (ii) any Parent or Subsidiary
thereof.




 
d.
"BUSINESS ENTITY LOCATION" means a Business Entity office consisting of one or
more buildings within 25 miles of each other.




 
e.
"CAUSE" shall mean, "Cause," as defined in the Participant's Employment
Agreement or Director's Agreement, and in the absence of such definition, Cause
shall mean, as determined by the Committee in its sole discretion, the
Participant's




   
i.
material act of dishonesty with respect to the Business Entity that employs the
Participant;




   
ii.
conviction for a felony, gross misconduct that is likely to have a material
adverse effect on the business and affairs of the Business Entity that employs
the Participant; or




   
iii.
other misconduct, such as excessive absenteeism or failure to comply with the
rules of the Business Entity that employs the Participant.

 
2

--------------------------------------------------------------------------------


 

 
f.
"CHANGE IN CONTROL" shall mean the occurrence of the first step, including, but
not limited to, commencement of negotiations, in a process that results in any
one of the following events:

 

   
i.
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(the "Exchange Act") of beneficial ownership (within the meaning of Rule 13d-3
of the Act) of 40% or more of the (A) then outstanding voting stock of the
Company; or (B) the combined voting power of the then outstanding securities of
the Company entitled to vote;

 

   
ii.
an ownership change in which the shareholders of the Company before such
ownership change do not retain, directly or indirectly, at least a majority of
the beneficial interest in the voting stock of the Company after such
transaction, or in which the Company is not the surviving company;




   
iii.
the direct or indirect sale or exchange by the beneficial owners (directly or
indirectly) of the Company of all or substantially all of the stock of the
Company;




   
iv.
a reorganization, merger, or consolidation in which the Company is a party;




   
v.
the sale, exchange, or transfer of all or substantially all of the assets of the
Company;




   
vi.
the bankruptcy, liquidation or dissolution of the Company; or




   
vii.
any transaction including the Company in which the Company acquires an ownership
interest of any percentage in, enters into a joint venture, partnership,
alliance or similar arrangement with, or becomes owned in any percentage by, any
other entity that is engaged in a business similar to the business engaged in by
the Company and that has operations in North America immediately before such
transaction or within one year thereafter.

 

 
g.
"CODE" means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

 

 
h.
"COMMITTEE" shall mean the Compensation Committee of the Board or such other
committee designated by the Board that satisfies any then applicable
requirements of the New York Stock Exchange, NASDAQ, or such other principal
national stock exchange on which the Common Stock is then traded, and which
consists of two or more members of the Board, each of whom shall be an outside
director within the meaning of Section 162(m) of the Code. Notwithstanding the
foregoing, in the case of any Award granted to any Participant who is a "covered
employee" within the meaning of Section 162(m), the Committee shall consist of
two or more members of the Board who are "outside directors" within the meaning
of such Section.

 
3

--------------------------------------------------------------------------------


 

 
i.
"COMMON STOCK" shall mean the common stock of the Company.

 

 
j.
"COMPANY" shall mean Juhl Wind, Inc., and any successor thereto, and, for
purposes of Awards other than Incentive Stock Options, shall include any other
business venture in which the Company has a direct or indirect significant
interest, as determined by the Committee in its sole discretion.

 

 
k.
"CONTROL" (including the terms "Controlled by" and "under common Control with")
shall mean the possession, directly or indirectly, or as a trustee or executor,
of the power to direct or cause the direction of the management of a Person,
whether through the ownership of stock, as a trustee or executor, by contract or
credit agreement or otherwise.

 

 
l.
"DESIGNATED BENEFICIARY" shall mean the beneficiary designated by a Participant,
in accordance with Section 15h hereof, to receive amounts due or exercise rights
of the Participant in the event of the Participant's death. In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant's estate.

 

 
m.
"DETERMINATION PERIOD" shall mean, with respect to any Performance Period, a
period commencing on or before the first day of the Performance Period and
ending not later than the earlier of (i) 90 days after the commencement of the
Performance Period and (ii) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within a
Determination Period may be taken at a later date if permissible under Section
162(m) of the Code or regulations promulgated thereunder, as they may be amended
from time to time.

 

 
n.
"DIRECTOR" shall mean a member of the Board or the board of directors of a
Parent or Subsidiary.

 
4

--------------------------------------------------------------------------------


 

 
o.
“DIRECTOR'S AGREEMENT" shall mean the Participant's agreement with the Company
or any Parent or Subsidiary thereof to serve as a non-Employee director of such
Business Entity.

 

 
p.
"DISABILITY" shall mean any physical or mental condition which renders the
Participant incapable of performing his or her essential functions and duties as
an Employee for a continuous period of at least 180 days, as determined in good
faith by a physician appointed by the Business Entity that employs the
Participant.

 

 
q.
"EFFECTIVE DATE" shall mean the date specified in Section 15c hereof.

 

 
r.
"EMPLOYEE" shall mean an employee of the Company or any Parent or Subsidiary
thereof, but only if the employee is reported as such on the payroll records of
such entity.

 

 
s.
"EMPLOYMENT AGREEMENT" shall mean the Participant's employment agreement with
the Business Entity that employs him or her as in effect as of the Effective
Date.

 

 
t.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

 
u.
"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as amended.

 

 
v.
"GOOD REASON" shall mean "Good Reason," as defined in the Participant's
Employment Agreement or Director's Agreement, and in the absence of such
definition, shall mean:

 

   
i.
without the Participant's prior written consent, any material diminution in the
Participant's authority, duties or responsibilities, including those pertaining
to his or her status as a director, if applicable, provided, however, that prior
to any termination pursuant to this section the applicable Business Entity must
be given notice by the Participant of his/her objection to such material
diminution and no less than 20 days to cure the same;




   
ii.
any failure by the Business Entity to pay the Participant any portion of the
Base Salary or any other payments to which the Participant is entitled provided,
however, that prior to any termination on account of the non-payment of Base
Salary, the Business Entity must be given no less than 30 days to cure the same;

 
5

--------------------------------------------------------------------------------


 

   
iii.
without the Participant's prior written consent, the relocation of the principal
place of the Participant's employment to a location more than 30 miles from the
Business Entity Location where the individual was working immediately prior to
the relocation; or




   
iv.
a material breach by the Company of any of the material provisions of this Plan,
provided, however, that prior to any termination pursuant to this section the
applicable Business Entity must be given notice by the Participant of such acts
or omissions and no less than 20 days to cure the same.




w.
“PARENT” shall mean, in the case of an Incentive Stock Option, a "parent
corporation," within the meaning of Section 424(e) of the Code, with respect to
the Company, and in all other instances, an entity, directly or indirectly, in
Control of the Company.




x.
"PERFORMANCE PERIOD" shall mean a one (1), two (2), three (3), four (4) or five
(5) fiscal or calendar year or other 12 consecutive month period for which
performance goals are established pursuant to Section 4.




y.
"PERSON" shall mean a person within the meaning of Section 3(a)(9) of the
Exchange Act.




z.
"PLAN" shall mean the Juhl Wind, Inc. 2008 Incentive Compensation Plan, as set
forth herein, as it may be amended from time to time.




aa.
"QUALIFIED SUCCESSOR" shall mean have the meaning ascribed thereto in the
Employment Agreement or Director's Agreement, as applicable. If such term does
not appear in the Employment Agreement or Director's Agreement, all Plan
provisions in respect of a Qualified Successor shall be null and void with
respect to the affected Participant.




bb.
"RETIREMENT" shall mean the voluntary termination of the Participant at any time
on or after attaining age 65.




cc.
"SUBSIDIARY" shall mean, in the case of an Incentive Stock Option, a "subsidiary
corporation," within the meaning of Section 424(f) of the Code, with respect to
the Company, and in all other instances, an entity, directly or indirectly,
Controlled by the Company.

 
 
6

--------------------------------------------------------------------------------

 
 

dd.
"VESTING PERIOD" shall mean a continuous period of time pursuant to which an
Award is partially or fully forfeitable to the Company.



3. ADMINISTRATION.



a.
GENERAL. The Plan shall be administered by the Committee. The Committee, in its
sole discretion, shall have the authority to grant and amend Awards, to adopt,
amend and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award.




b.
POWERS AND RESPONSIBILITIES. Subject to the express limitations of the Plan, the
Committee shall have the following discretionary powers, rights and
responsibilities, in addition to those described in Section 3a.




   
i.
to construe and determine the respective Stock Option Agreements, other
Agreements, Awards and the Plan;




   
ii.
to prescribe, amend and rescind rules and regulations relating to the Plan and
any Awards;




   
iii.
to determine the extent to which Award vesting schedules shall be accelerated or
Award payments made to, or forfeited by, a Participant in the event of (A) the
Participant's termination of employment with the Company or any Parent or
Subsidiary thereof due to Disability, Retirement, death, Good Reason, Cause or
other reason, or (B) a Change in Control of the Company;




   
iv.
to determine the terms and provisions of the respective Stock Option Agreements,
other Agreements and Awards, which need not be identical;




   
v.
to grant Awards to Participants based upon the attainment of performance goals
that do not constitute "objective performance goals" within the meaning of
Section 162(m) of the Code;




   
vi.
to grant Awards that are Options or Stock Appreciation Rights based solely upon
a Vesting Schedule; and




   
vii.
to make all other determinations in the judgment of the Committee necessary or
desirable for the administration and interpretation of the Plan.

 
7

--------------------------------------------------------------------------------


 
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Stock Option Agreement, other Agreement or
Award in the manner and to the extent it shall deem expedient to carry the Plan,
any Stock Option Agreement, other Agreement or Award into effect and it shall be
the sole and final judge of such expediency. All decisions by the Committee
shall be final and binding on all interested persons. Neither the Company nor
any member of the Committee shall be liable for any action or determination
relating to the Plan.



c.
DELEGATION OF POWER. The Committee may delegate some or all of its power and
authority hereunder to the President or Chief Executive Officer of the Company
or other executive officer of the Company or, with respect to a Subsidiary, the
stockholders of such Subsidiary, as the Committee deems appropriate.
Notwithstanding the foregoing, with respect to any person who is a "covered
employee" within the meaning of Section 162(m) of the Code or who, in the
Committee's judgment, is likely to be a covered employee at any time during the
applicable Performance Period, only the Committee shall be permitted to (i)
designate such person to participate in the Plan for such Performance Period,
(ii) establish performance goals and Awards for such person, and (iii) certify
the achievement of such performance goals. For purposes of the immediately
preceding sentence, "Committee" shall mean two or more members of the Board who
are "outside directors" within the meaning of Section 162(m) of the Code. No
member of the Committee may make any decisions under this Plan whatsoever in
respect of an Award to be granted to such member.

 


4. PERFORMANCE GOALS AND OTHER CRITERIA.



a.
ROLE OF COMMITTEE. The Committee shall establish within the Determination Period
of each Performance Period (i) one or more objective performance goals for each
Participant or for any group of Participants (or both), provided that the
outcome of each goal is substantially uncertain at the time the Committee
establishes such goal and/or (ii) other criteria, including, but not limited to,
performance criteria that do not satisfy the requirements of Treasury Regulation
Section 1.162-27(e)(2) or time vesting criteria, the satisfaction of which is
required for the payment of an Award. Notwithstanding any provision of this Plan
to the contrary, Awards that are Options or Stock Appreciation Rights may be
granted solely on the basis of a Vesting Schedule, and without regard to
performance or any other criteria.

 
8

--------------------------------------------------------------------------------



 

b.
PERFORMANCE FACTORS. Performance goals shall be based exclusively on one or more
of the following objective Company (including any division or operating unit
thereof) or individual measures, stated in either absolute terms or relative
terms, such as rates of growth or improvement, the attainment by a share of
Common Stock of a specified fair market value for a specified period of time,
earnings per share, earnings per share excluding non-recurring, special or
extraordinary items, return to stockholders (including dividends), return on
capital, return on total capital deployed, return on assets, return on equity,
earnings of the Company before or after taxes and/or interest, revenues, revenue
increase, new business development or acquisition, repeat purchase rate,
recurring revenue, recurring revenue increase, market share, cash flow or cost
reduction goals, cash flow provided by operations, net cash flow, short-term or
long-term cash flow return on investment, interest expense after taxes, return
on investment, return on investment capital, economic value created, operating
margin, gross profit margin, net profit margin, pre-tax income margin, net
income margin, net income before or after taxes, pretax earnings before
interest, depreciation and amortization, pre-tax operating earnings after
interest expense and before incentives, and/or extraordinary or special items,
operating earnings, net cash provided by operations, and strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, reductions in errors and omissions, reductions in lost business,
management of employment practices and employee benefits, supervision of
litigation and information technology, quality and quality audit scores,
productivity, efficiency, and goals relating to acquisitions or divestitures, or
any combination of the foregoing.




c.
PARTICIPANTS WHO ARE COVERED EMPLOYEES. With respect to Participants who are
"covered employees" within the meaning of Section 162(m) of the Code or who, in
the Committee's judgment, are likely to be covered employees at any time during
the applicable Performance Period, an Award other than an Option or a Stock
Appreciation Right may be based only on performance factors that are compliant
with the requirements of Treasury Regulation Section 1.162-27(e)(2). For this
purpose, the factors listed in Section 4b shall be deemed to be compliant with
the requirements of such Treasury Regulation.




d.
PARTICIPANTS WHO ARE NOT COVERED EMPLOYEES. Notwithstanding any provision of
this Plan to the contrary, with respect to Participants who are not "covered
employees" within the meaning of Section 162(m) of the Code and who, in the
Committee's judgment, are not likely to be covered employees at any time during
the applicable Performance Period, the performance goals established for the
Performance Period may consist of any objective Company (including any division
or operating unit thereof) or individual measures, whether or not listed in (b)
above or whether or not compliant with the requirements of Treasury Regulation
Section 1.162-27(e)(2), and the Committee may grant Awards without regard to the
need for satisfaction of any performance goals whatsoever and/or without
reference to any particular Performance Period.

 
9

--------------------------------------------------------------------------------


 
Without in any way limiting the generality of the foregoing, such performance
goals may include subjective goals, the satisfaction of which shall be
determined by the Committee, in its sole and absolute discretion, and the
Committee may grant Awards subject only to the requirement of satisfying the
applicable Vesting Period. Performance goals shall be subject to such other
special rules and conditions as the Committee may establish at any time within
the Determination Period.



e.
APPLICABILITY OF SECTION RULE 16B-3. Notwithstanding anything to the contrary in
the foregoing if, or at such time as, the Common Stock is or becomes registered
under Section 12 of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) or any successor statute, the Plan shall be administered in a
manner consistent with Rule 16b-3 promulgated thereunder, as it may be amended
from time to time, or any successor rules ("Rule 16b-3"), such that all
subsequent grants of Awards hereunder to Reporting Persons, as hereinafter
defined, shall be exempt under such rule. Those provisions of the Plan which
make express reference to Rule 16b-3 or which are required in order for certain
option transactions to qualify for exemption under Rule 16b-3 shall apply only
to such persons as are required to file reports under Section 16 (a) of the
Exchange Act (a "Reporting Person").



5. STOCK AVAILABLE FOR AWARDS.



a.
NUMBER OF SHARES. Subject to adjustment under Section 5c, the aggregate number
of shares of Common Stock of the Company that may be issued pursuant to the Plan
is the Available Shares (as defined on the last page). If any Award expires, or
is terminated, surrendered or forfeited, in whole or in part, the unissued
Common Stock covered by such Award shall again be available for the grant of
Awards under the Plan. If an Award granted under the Plan shall expire or
terminate for any reason without having been exercised in full, the unpurchased
shares subject to such Award shall again be available for subsequent Awards
under the Plan. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

 
10

--------------------------------------------------------------------------------


 

b.
PER-PARTICIPANT LIMIT. Subject to adjustment under Section 5c, no Participant
may be granted Awards during any one fiscal year to purchase more than 30,000
shares of Common Stock.




c.
ADJUSTMENT TO COMMON STOCK. Subject to Section 13, in the event of any stock
split, reverse stock split, stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up, or other similar change in
capitalization or similar event, (i) the number and class of securities
available for Awards under the Plan and the per-Participant share limit and (ii)
the number and class of securities, vesting schedule and exercise price per
share subject to each outstanding Option and Stock Appreciation Right shall be
adjusted by the Company (or substituted Awards may be made if applicable) to the
extent the Committee shall determine, in good faith, that such an adjustment (or
substitution) is appropriate.



6. STOCK OPTION AWARDS.



a.
GENERAL. The Committee may grant options to purchase Common Stock (each, an
"Option") and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the shares of Common
Stock issued upon the exercise of each Option, including, but not limited to,
vesting provisions and restrictions relating to applicable federal or state
securities laws. Each Option will be evidenced by a Stock Option Agreement.




b.
INCENTIVE STOCK OPTIONS. An Option that the Committee intends to be an incentive
stock option (an "Incentive Stock Option") as defined in Section 422 of the
Code, as amended, or any successor statute ("Section 422"), shall be granted
only to an Employee and shall be subject to and shall be construed consistently
with the requirements of Section 422 and regulations thereunder. The Committee,
the Board and the Company shall have no liability if an Option or any part
thereof that is intended to be an Incentive Stock Option does not qualify as
such. An Option or any part thereof that does not qualify as an Incentive Stock
Option is referred to herein as a "Nonstatutory Stock Option" or "Nonqualified
Stock Option."

 
11

--------------------------------------------------------------------------------


 

c.
DOLLAR LIMITATION. For so long as the Code shall so provide, Options granted to
any Employee under the Plan (and any other incentive stock option plans of the
Company) which are intended to qualify as Incentive Stock Options shall not
qualify as Incentive Stock Options to the extent that such Options, in the
aggregate, become exercisable for the first time in any one calendar year for
shares of Common Stock with an aggregate Fair Market Value (as defined below and
determined as of the respective date or dates of grant) of more than $100,000.
The amount of Incentive Stock Options which exceed such $100,000 limitation
shall be deemed to be Nonqualified Stock Options. For the purpose of this
limitation, unless otherwise required by the Code or regulations of the Internal
Revenue Service or determined by the Committee, Options shall be taken into
account in the order granted, and the Committee may designate that portion of
any Incentive Stock Option that shall be treated as Nonqualified Option in the
event that the provisions of this paragraph apply to a portion of any Option.
The designation described in the preceding sentence may be made at such time as
the Committee considers appropriate, including after the issuance of the Option
or at the time of its exercise.




d.
EXERCISE PRICE. The Committee shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify the exercise price in the applicable Stock Option
Agreement; provided, however, in no event may the per share exercise price be
less than the Fair Market Value (as defined below) of the Common Stock on the
date of grant; and provided, further, however, that, except as may be required
under Section 5c, the Committee may not reduce, directly or indirectly, at any
time following the grant of the Option, the exercise price per share of Common
Stock underlying the Option to a level below the Fair Market Value per share of
Common Stock on the date of grant. In the case of an Incentive Stock Option
granted to a Participant who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, then the exercise price shall
be no less than 110% of the Fair Market Value of the Common Stock on the date of
grant. In the case of a grant of an Incentive Stock Option to any other
Participant, the exercise price shall be no less than 100% of the Fair Market
Value of the Common Stock on the date of grant.




e.
TERM OF OPTIONS. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may specify in the applicable Stock
Option Agreement; provided that the term of any Incentive Stock Option may not
be more than ten (10) years from the date of grant. In the case of an Incentive
Stock Option granted to a Participant who, at the time of grant of such Option,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the term of the
Option shall be no longer than five (5) years from the date of grant. The term
of any Nonqualified Stock Option may not be more than ten (10) years from the
date of grant.

 
12

--------------------------------------------------------------------------------


 

f.
EXERCISE OF OPTION. Options may be exercised only by delivery to the Company of
a written notice of exercise signed by the proper person together with payment
in full as specified in Section 6g and the Stock Option Agreement for the number
of shares for which the Option is exercised.




g.
PAYMENT UPON EXERCISE. Common Stock purchased upon the exercise of an Option
shall be paid for by delivery of an irrevocable and unconditional undertaking by
a creditworthy broker (selected by the Participant and otherwise without the
financial involvement of the Company) to deliver promptly to the Company
sufficient funds to pay the exercise price, or delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price (each, a "Cashless Exercise"). Settlement
of an Option shall be made solely in cash.




h.
ACCELERATION, EXTENSION, ETC. The Committee may, in its sole discretion, and in
all instances subject to any relevant tax and accounting considerations which
may adversely impact or impair the Company, (i) accelerate the date or dates on
which all or any particular Options or Awards granted under the Plan may be
exercised, or (ii) extend the dates during which all or any particular Options
or Awards granted under the Plan may be exercised or vest.




i.
DETERMINATION OF FAIR MARKET VALUE. If, at the time an Option is granted under
the Plan, the Company's Common Stock is publicly traded under the Exchange Act,
"Fair Market Value" shall mean (i) if the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the NASDAQ National Market or The NASDAQ Small Cap Market of The
NASDAQ Stock Market, its Fair Market Value shall be the last reported sales
price for such stock (on that date) or the closing bid, if no sales were
reported as quoted on such exchange or system as reported in The Wall Street
Journal or such other source as the Committee deems reliable; or (ii) the
average of the closing bid and asked prices last quoted (on that date) by an
established quotation service for over-the-counter securities, if the Common
Stock is not reported on a national market system. In the absence of an
established market for the Common Stock, the Fair Market Value thereof shall be
determined in good faith by the Committee after taking into consideration all
factors which it deems appropriate.

 
13

--------------------------------------------------------------------------------


 
7. RESTRICTED COMPENSATION SHARE AWARDS.



a.
GRANTS. The Committee may grant Awards entitling recipients to acquire shares of
Common Stock, subject to (i) restrictions on transfer as set forth in the
applicable Award instrument and (ii) forfeiture unless and until all specified
employment, vesting and/or performance conditions, as set forth in the
applicable Award instrument, are met (such shares of Common Stock, "Restricted
Compensation Shares," and each such Award, a "Restricted Compensation Share
Award").




b.
TERMS AND CONDITIONS. The Committee shall determine the terms and conditions of
any such Restricted Compensation Share Award. Any stock certificates issued in
respect of a Restricted Compensation Share Award shall be registered in the name
of the Participant and, unless otherwise determined by the Committee, deposited
by the Participant, together with a stock power endorsed in blank, with the
Company (or its designee). Restricted Compensation Share Awards shall be issued
for no cash consideration or such minimum consideration as may be required by
law. After the expiration of the applicable restriction periods, the Company (or
such designee) shall deliver the certificates no longer subject to such
restrictions to the Participant or, if the Participant has died, to the
Designated Beneficiary.



8. RESTRICTED COMPENSATION SHARE UNIT AWARDS.



a.
GRANT. The Committee may grant Awards entitling recipients to the right to
acquire, at some time in the future, Restricted Compensation Shares, subject to
such other conditions as the Committee may prescribe in the applicable Award
Agreement (each such Award, a "Restricted Compensation Share Unit Award").
Restricted Compensation Share Unit Awards are subject to forfeiture unless and
until all specified Award conditions are met, as determined by the Committee and
set forth in the particular Agreements applicable to such Awards.




b.
TERMS AND CONDITIONS. The Committee shall determine the terms and conditions of
any such Restricted Compensation Share Unit Award. No stock certificates shall
be issued in respect of a Restricted Compensation Share Unit Award at the time
of grant. However, upon exercise, the Company (or the Company's counsel as its
designee) shall deliver stock certificates to the Participant or, if the
Participant has died, to the Designated Beneficiary.

 
14

--------------------------------------------------------------------------------


 
9. STOCK APPRECIATION RIGHT AWARDS.



a.
GRANT. The Committee may grant Awards entitling recipients to the right to
acquire, at some time in the future, upon exercise, one or more shares of Common
Stock, in an amount equal to the product of (i) the excess of (A) the Fair
Market Value of a share of Common Stock on the date of exercise over (B) the
exercise price per share set forth in the applicable Award Agreement and (ii)
the number of shares of Common Stock with respect to which the right is
exercised, subject to such other conditions as the Committee may prescribe in
the applicable Award Agreement (each, a "Stock Appreciation Right Award"). Stock
Appreciation Right Awards are subject to forfeiture unless and until all
specified Award conditions are met, as determined by the Committee and set forth
in the particular Agreements applicable to such Awards.




b.
TERMS. The Committee shall determine the terms and conditions of any such Stock
Appreciation Right Award. A Stock Appreciation Right Award may be issued either
in tandem with, or by reference to, an Option (each such Award, a "Tandem SAR")
or not so issued (each such Award, a "Free-Standing SAR"). It is the intention
of the Committee that the exercise of Tandem SARs assist the recipient of an
Option with the ability to pay applicable taxes with respect to the exercise of
an Option and the SARs themselves. The exercise price of a Tandem SAR shall be
the exercise price per share of the related Option. The exercise price of a
Free-Standing SAR shall be determined by the Committee in its sole discretion;
provided, however, that exercise price shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant; and provided,
further, however, that, except as may be required under Section 5c, the
Committee may not reduce, at any time following the grant of the Free-Standing
SAR, the exercise price per share of Common Stock underlying such Free-Standing
SAR to a level below the Fair Market Value per share of Common Stock on the date
of grant. No stock certificates shall be issued in respect of a Stock
Appreciation Right Award, and such Award shall be reflected merely in book entry
form on the Company's books and records. A Stock Appreciation Right Award may be
settled only in cash.

 
15

--------------------------------------------------------------------------------


 
10. PERFORMANCE SHARE AWARDS



a.
GRANTS. The Committee may grant Awards entitling recipients to acquire shares of
Common Stock upon the attainment of specified performance goals within a
specified Performance Period, which shares may or may not be Restricted
Compensation Shares, subject to such other conditions as the Committee may
prescribe in the applicable Award (each such share of Common Stock, a
"Performance Share," and each such Award, a "Performance Share Award").
Performance Share Awards subject to forfeiture unless and until all specified
Award conditions are met, as determined by the Committee and set forth in the
particular Agreements applicable to such Awards.




b.
TERMS AND CONDITIONS. The Committee shall determine the terms and conditions of
any such Performance Share Award. Unless otherwise determined by the Committee,
the payment value of the Performance Share Awards shall be based upon the Fair
Market Value of the Common Stock underlying such Award on the date the
Performance Shares are earned or on the date the Committee determines that the
Performance Shares have been earned. The Committee shall establish performance
goals for each Performance Period for the purpose of determining the extent to
which Performance Shares awarded for such cycle are earned. As soon as
administratively practicable after the end of a performance cycle, the Committee
shall determine the number of Performance Shares which have been earned in
relation to the established performance goals. No stock certificates shall be
issued in respect of Performance Share Award at the time of grant unless the
Performance Shares are Restricted Compensation Shares, in which case the rules
of Section 9b with respect to the issuance of certificates shall apply. However,
upon the lapse of all applicable restrictions, the Company (or the Company's
counsel as its designee) shall deliver stock certificates to the Participant or,
if the Participant has died, to the Designated Beneficiary.



11. AWARD SHARES



a.
GRANTS. The Committee may grant Awards entitling recipients to acquire shares of
Common Stock, subject to such terms, restrictions, conditions, performance
criteria, vesting requirements and payment needs, if any, as the Committee shall
determine in the applicable Award Agreement (each such Award, an "Award
Share."). Award Shares are subject to forfeiture unless and until all specified
Award conditions are met, as determined by the Committee and set forth in the
particular Agreements applicable to such Awards.

 
16

--------------------------------------------------------------------------------


 

b.
TERMS AND CONDITIONS. The Committee shall determine the terms and conditions of
any such Award Share. Award Shares shall be issued for no cash consideration or
such minimum consideration as may be required by law. When paid, the Company (or
the Company's counsel as its designee) shall deliver stock certificates for the
Award Shares to the Participant or, if the Participant has died, to the
Designated Beneficiary.



12. OTHER STOCK-BASED AWARDS. The Committee shall have the right to grant other
Awards based upon the Common Stock having such terms and conditions as the
Committee may determine, including, without limitation, the grant of securities
convertible into Common Stock and the grant of phantom stock awards or stock
units.


13. GENERAL PROVISIONS APPLICABLE TO AWARDS.



a.
TRANSFERABILITY OF AWARDS. Except as the Committee may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant; provided, however, except as the Committee may otherwise determine
or provide in an Award, that Nonstatutory Options and Restricted Compensation
Share Awards may be transferred pursuant to a qualified domestic relations order
(as defined in ERISA) or to a grantor-retained annuity trust or a similar
estate-planning vehicle in which the trust is bound by all provisions of the
Stock Option Agreement and Restricted Compensation Share Award, which are
applicable to the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.




b.
DOCUMENTATION. Each Award under the Plan shall be evidenced by a written
instrument (each, an "Agreement") in such form as the Committee shall determine
or as executed by an officer of the Company pursuant to authority delegated by
the Committee or Board. Each Award Agreement may contain terms and conditions in
addition to those set forth in the Plan, provided that such terms and conditions
do not contravene the provisions of the Plan or applicable law.




c.
COMMITTEE DISCRETION. The terms of each type of Award need not be identical, and
the Committee need not treat Participants uniformly.

 
17

--------------------------------------------------------------------------------


 

d.
ADDITIONAL AWARD PROVISIONS. The Committee may, in its sole discretion, include
additional provisions in any Stock Option Agreement, Restricted Compensation
Share Award or other Award granted under the Plan, including without limitation
restrictions on transfer, commitments to pay cash bonuses, to make, arrange for
or guaranty loans (subject to compliance with Section 13m) or to transfer other
property to Participants upon exercise of Awards, or transfer other property to
Participants upon exercise of Awards, or such other provisions as shall be
determined by the Committee; provided that such additional provisions shall not
be inconsistent with any other term or condition of the Plan or applicable law.




e.
TERMINATION OF STATUS. The Committee shall determine the effect on an Award of
the Disability, death, Retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant's legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award, subject to applicable law and the provisions of the Code
related to Incentive Stock Options. Such determination shall be reflected in the
applicable Award Agreement.




f.
CHANGE IN CONTROL OF THE COMPANY. Unless otherwise expressly provided in the
applicable Agreement, in connection with the occurrence of a Change in Control,
the Committee shall, in its sole discretion as to any outstanding Award
(including any portion thereof; on the same basis or on different bases, as the
Committee shall specify), take one or any combination of the following actions:




   
i.
make appropriate provision for the continuation of such Award by the Company or
the assumption of such Award by the surviving or acquiring entity and by
substituting on an equitable basis for the shares then subject to such Award
either (x) the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Change in Control, (y) shares of stock of
the surviving or acquiring corporation or (z) such other securities as the
Committee deems appropriate, the fair market value of which (as determined by
the Committee in its sole discretion) shall not materially differ from the fair
market value of the shares of Common Stock subject to such Award immediately
preceding the Change in Control;




   
ii.
accelerate the date of exercise or vesting of such Award;

 
18

--------------------------------------------------------------------------------


 

   
iii.
permit the exchange of such Award for the right to participate in any stock
option or other employee benefit plan of any successor corporation;




   
iv.
provide for the repurchase of the Award for an amount equal to the difference of
(x) the consideration received per share for the securities underlying the Award
in the Change in Control minus (y) the per share exercise price of such
securities. Such amount shall be payable in cash or the property payable in
respect of such securities in connection with the Change in Control. The value
of any such property shall be determined by the Committee in its discretion; or




   
v.
provide for the termination of such Award immediately prior to the consummation
of the Change in Control; provided that no such termination will be effective if
the Change in Control is not consummated.




g.
DISSOLUTION OR LIQUIDATION. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify each Participant as soon
as practicable prior to the effective date of such proposed transaction. The
Committee in its sole discretion may provide for a Participant to have the right
to exercise his or her Award until fifteen (15) days prior to such transaction
as to all of the shares of Common Stock covered by the Option or Award,
including shares as to which the Option or Award would not otherwise be
exercisable, which exercise may in the sole discretion of the Committee, be made
subject to and conditioned upon the consummation of such proposed transaction.
To the extent it has not been previously exercised, an Award will terminate upon
the consummation of such proposed action.




h.
ASSUMPTION OF AWARDS UPON CERTAIN EVENTS. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Committee may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Committee considers appropriate in the circumstances.




i.
PARACHUTE PAYMENTS AND PARACHUTE AWARDS. Notwithstanding the provisions of
Section 13f, but subject to any contrary provisions in a Participant's
employment agreement with the Company or any Parent or Subsidiary thereof, if,
in connection with a Change in Control, a tax under Section 4999 of the Code
would be imposed on the Participant (after taking into account the exceptions
set forth in Sections 280G(b)(4) and 280G(b)(5) of the Code), then the Company
shall pay the Participant an amount equal to the tax under Section 4999.

 
19

--------------------------------------------------------------------------------


 

j.
AMENDMENT OF AWARDS. The Committee may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant's consent to such action shall be required
unless the Committee determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.




k.
CONDITIONS ON DELIVERY OF STOCK. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company's counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations. Notwithstanding any provision of the Plan to the contrary, in no
event may an Option or Stock Appreciation Right be settled in a form other than
cash.




l.
ACCELERATION. The Committee may at any time provide that any Options shall
become immediately exercisable in full or in part, that any Restricted
Compensation Share Awards shall be free of some or all restrictions, or that any
other stock-based Awards may become exercisable in full or in part or free of
some or all restrictions or conditions, or otherwise realizable in full or in
part, as the case may be, despite the fact that the foregoing actions may (i)
cause the application of Sections 280G and 4999 of the Code if a change in
control of the Company occurs, or (ii) disqualify all or part of the Option as
an Incentive Stock Option.




m.
SARBANES-OXLEY ACT COMPLIANCE. Notwithstanding any provision of the Plan to the
contrary, the Committee, in accordance with any applicable rules or regulations
promulgated by the Securities and Exchange Commission (the "SEC") and/or the
United States Department of Labor, shall (i) notify in a timely manner each
Participant who is a Reporting Person of any transaction occurring under the
Plan that requires reporting by the Reporting Person on SEC Form 4 or 5 as
applicable, each as revised pursuant to changes to Exchange Act Rule 16a-3,
16a-6 or 16a-8, as applicable, made by Sarbanes-Oxley Act of 2002, P.L. No.
107-204 (the "Act"); (ii) otherwise comply with all notice, disclosure and
reporting requirements applicable to the Program pursuant to such Act; and (iii)
prohibit the making or guaranteeing of loans under Section 8c of this Program to
the extent necessary to comply with Section 402 of the Act.

 
20

--------------------------------------------------------------------------------


 
14. TAXES/CODE 409A. The Company shall have the right to deduct from payments of
any kind otherwise due to the optionee or recipient of an Award any federal,
state or local taxes of any kind required by law to be withheld with respect to
any shares issued upon exercise of Options or other Awards under the Plan, the
purchase of shares subject to the Award or the grant of Common Stock free and
clear of any restrictions thereon. Notwithstanding anything herein to the
contrary, to the extent a delay in payment or other modification to this Plan or
an Agreement is required as determined in the opinion of Company's tax advisors
to prevent the imposition of an additional tax to the recipient under Section
409A of the Code, then such payment shall not be made until the first date on
which such payment is permitted or other modifications shall be made to comply
with Section 409A and interpretive guidance issued thereunder.


15. MISCELLANEOUS.



a.
NO RIGHT TO EMPLOYMENT OR OTHER STATUS. No person shall have any claim or right
to be granted an Award, and the grant of an Award shall not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan.




b.
NO RIGHTS AS STOCKHOLDER. Subject to the provisions of the applicable Award, no
Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.




c.
EFFECTIVE DATE AND TERM OF PLAN. The Plan shall become effective on the later of
the date on which it is adopted by the Committee or the date on which it is
approved by the Company's stockholders (the "Effective Date). No Awards shall be
granted under the Plan after the completion of ten years from the Effective
Date, but Awards previously granted may extend beyond that date. Notwithstanding
any provision of this Plan to the contrary, if the Company has executed a
definitive acquisition or similar agreement pursuant to which a Change in
Control will occur upon the closing of the transaction(s) contemplated thereby,
the Committee, in its sole discretion, may treat the execution of such agreement
itself as triggering a Change in Control.

 
21

--------------------------------------------------------------------------------


 

d.
AMENDMENT OF PLAN. The Committee may amend, suspend or terminate the Plan or any
portion thereof at any time; provided, however, that no amendment shall be made
without stockholder approval if such approval is necessary to comply with any
applicable law, rules or regulations.




e.
NO TRUST FUND OR ERISA PLAN CREATED. Neither the Plan nor any Award granted
thereunder shall create or be construed as creating a trust or separate fund of
any kind or a fiduciary relationship between the Company and a Participant,
Designated Beneficiary or any other person. To the extent that any Participant,
Designated Beneficiary or any other person acquires any Award under the Plan,
his or her rights with respect thereto shall be not greater than the rights of
any unsecured general creditor of the Company. The Plan is not intended to
constitute any type of plan, fund or program providing retirement income or
resulting in the deferral of income for periods extending to the termination of
employment of beyond, and ERISA shall not apply to the Plan. No provision of
this Plan shall be construed as subjecting any portion of the Plan to any
requirements of ERISA.




f.
ARBITRATION OF DISPUTES. All controversies or claims that may arise between the
Participant and the Company in connection with this Plan shall be settled by
arbitration. The arbitration shall be held in the State of Illinois, and
administered by the American Arbitration Association under its Commercial
Arbitration Rules, applying Illinois law, except to the extent such law is
preempted by ERISA.




   
i.
QUALIFICATIONS OF ARBITRATOR. The arbitration shall be submitted to a single
arbitrator chosen in the manner provided under the rules of the American
Arbitration Association. The arbitrator shall be disinterested and shall not
have any significant business relationship with either party, and shall not have
served as an arbitrator for any disputes involving the Company or any of its
Affiliates more than twice in the thirty-six (36) month period immediately
preceding his or her date of appointment. The arbitrator shall be a person who
is experienced and knowledgeable in employment and executive compensation law
and shall be an attorney duly licensed to practice law in one or more states.

 
22

--------------------------------------------------------------------------------


 

   
ii.
POWERS OF ARBITRATOR. The arbitrator shall not have the authority to grant any
remedy which contravenes or changes any term of this Plan and shall not have the
authority to award punitive or exemplary or damages under any circumstances. The
parties shall equally share the expense of the arbitrator selected and of any
stenographer present at the arbitration. The remaining costs of the arbitration
proceedings shall be allocated by the arbitrator, except that the arbitrator
shall not have the power to award attorney's fees.




   
iii.
EFFECT OF ARBITRATOR'S DECISION. The arbitrator shall render its decision within
thirty (30) days after termination of the arbitration proceeding, which decision
shall be in writing, stating the reasons therefor and including a brief
description of each element of any damages awarded. The decision of the
arbitrator shall be final and binding. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.




g.
GOVERNING LAW. The provisions of the Plan and all Awards made hereunder shall be
governed by and interpreted in accordance with the laws of the state of
Delaware, without regard to any applicable conflicts of law.




h.
DESIGNATION OF BENEFICIARY. A Participant may file with the Committee a written
designation of one or more persons as such Participant's Designated Beneficiary
or Designated Beneficiaries. Each beneficiary designation shall become effective
only when filed in writing with the Committee during the Participant's lifetime
on a form prescribed by the Committee. The spouse of a married Participant
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse. The filing with the Committee of a new
beneficiary designation shall cancel all previously filed beneficiary
designations. If a Participant fails to designate a beneficiary, or if all
designated beneficiaries of a Participant predecease the Participant, then each
outstanding award shall be payable to the Participant's estate.

 
23

--------------------------------------------------------------------------------


 
APPROVALS
JUHL WIND, INC.
2008 INCENTIVE COMPENSATION PLAN






NUMBER OF SHARES OF COMMON STOCK AVAILABLE
FOR AWARD UNDER THE PLAN:






2,897,111






Ratified by the Board of Directors effective
June 24, 2008
 
 
24

--------------------------------------------------------------------------------


 